Title: From George Washington to William Torrey, 25 February 1781
From: Washington, George
To: Torrey, William


                        
                            Sir
                             25 February 1781
                        
                        You will proceed with the party under your command to Danbury, and, upon your arrival there, deliver the
                            inclosed to Mr Berrien. Should he refuse to deliver the public Hospital Stores in his possession, you are to take them by
                            force, and deliver them to the charge of the person whom Doctor Cochran the Director Genl will order to attend you—You
                            will apply to the Dy Qr Mr Genl at Danbury for Waggons or Carriages to transport the Stores to Fishkill and you will
                            escort them safe thither.
                        Should you be obliged to use military force to obtain these stores, which I hope will not be the case—you
                            will proceed with prudence in the execution of your duty. Given at Head Quarters New Windsor the 25th day of Feby
                        1781.
                    